Felton, Chief Judge,
concurring specially. I concur in the judgments and the opinion. I specially concur in the ruling in Division 1(a) solely because we are bound by decisions of the Supreme Court. In my opinion a finding for a plaintiff in an intermediate amount not authorized and supported by evidence may be excepted to by the defendant as being contrary to and not supported by the evidence. Of course a defendant may not except to a verdict where a larger amount was demanded or authorized by the range of the evidence. I think the Supreme Court cases holding generally that a defendant can not except to a verdict which was too small come under three categories: (1) where a larger amount was demanded; (2) where a larger amount was authorized under the “range” of the evidence; and (3) cases where the amount rendered was not under any theory or reasoning supported by evidence and were a result of compromise or guess but where the court mistakenly applied the rule applicable to categories (1) and (2).